Citation Nr: 0922039	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for asbestosis.

2.	Entitlement to service connection for a disorder 
characterized as a positive purified protein derivative 
tuberculin (PPD) test.

3.	Entitlement to service connection for bilateral hearing 
loss with tinnitus claimed as related to noise exposure.

4.	Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, as secondary to 
service-connected arteriosclerotic heart disease with 
hypertension. 

5.	Entitlement to a higher rating for gouty arthritis, 
currently evaluated as                  10 percent disabling.  

6.	Entitlement to a higher rating for arteriosclerotic 
heart disease with hypertension, currently evaluated as 30 
percent disabling.

7.	Entitlement to a compensable rating for left knee 
effusion.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to July 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board's December 2006 decision denied claims for service 
connection for asbestosis, and a disorder characterized as a 
positive PPD test. The Veteran appealed this decision to the 
U. S. Court of Appeals for Veterans Claims (Court). The 
parties submitted an April 2008 Joint Motion for Remand which 
the Court granted in an Order dated later that month, which 
vacated the December 2006 decision and returned the case to 
the Board for additional review.

During pendency of this matter before the Court, the Veteran 
completed an appeal of additional issues to the Board through 
filing of a June 2006 VA Form 9 (Substantive Appeal) in 
response to the RO's Statement of the Case (SOC) dated 
earlier that month. The appealed issues consist of those 
additional claims designated above on the title page.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The present remand of claims for service connection for 
asbestosis, and a disorder characterized as a positive PPD 
test is in accordance with the terms of the April 2008 Joint 
Motion for Remand. The Board is remanding the remaining 
matters for scheduling of a videoconference hearing before a 
Veterans Law Judge.

The Joint Motion for Remand identified two deficiencies in 
procedures implemented under the Veterans Claims Assistance 
Act (VCAA) to notify the Veteran as to how to substantiate 
the claims for service connection for asbestosis, and 
disorder involving a positive PPD test. First, the RO sent 
March and April 2006 letters which notified the Veteran of 
the downstream initial disability rating and effective date 
elements of his claims for service connection, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but 
after doing so          did not readjudicate the claims 
through a Supplemental Statement of the Case (SSOC) or other 
decisional document. Generally, in order for VCAA notice to 
have been timely sent to the claimant, the notice must be 
provided before the initial adjudication of the claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-22 (2004). An 
error in timing of notice may still be corrected through 
issuance of VCAA-compliant notice, and readjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). There was 
no indication that such occurred in the present case.               

The Joint Motion for Remand next observed that the initial 
December 2003 VCAA correspondence intended to provide 
generalized notice under 38 U.S.C.A. § 5103(a) as to the 
information and evidence required to support the claim did 
not sufficiently meet this requirement. The Joint Motion 
indicated that while the December 2003 letter provided 
examples of the type of evidence that would assist VA in 
reaching a decision, it did not specifically inform the 
Veteran of what the evidence needed to show to establish 
service connection. 

To address the matters raised in the Joint Motion the Board 
is therefore remanding the claims for service connection for 
asbestosis and disorder characterized as a positive PPD test 
for issuance of a more comprehensive notice letter under 38 
U.S.C.A. § 5103(a), followed by readjudication of these 
claims on the merits. 

As to the remaining claims on appeal, on the Veteran's June 
2006 VA Form 9 (Substantive Appeal to the Board) he completed 
the appropriate designation for a Board hearing at a local 
RO, and further clarified that he requested a hearing via 
videoconference. Since the RO has the province of scheduling 
videoconference hearings, on remand the RO should complete 
this action based upon the Veteran's hearing request. 38 
C.F.R. § 20.704. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC should provide the Veteran 
with another VCAA notice letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002 & Supp. 2008), and 
all other legal precedent, pertaining to 
the Veteran's claims for service 
connection for asbestosis, and a disorder 
characterized as a positive PPD test. This 
correspondence must specifically inform 
the Veteran of the information and 
evidence that is necessary to substantiate 
a claim for service connection. The letter 
should further describe what information 
and evidence the Veteran is expected to 
provide, and that which VA will seek to 
provide on his behalf. 
2.	Then schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest opportunity 
pertaining to the matters remaining on 
appeal (service connection for bilateral 
hearing loss and peripheral neuropathy, 
and increased ratings for gouty arthritis, 
a cardiovascular disorder and left knee 
effusion). Notify the Veteran of the date, 
time and location of this hearing. Place a 
copy of this letter in the claims file. 
If, for whatever reason, he changes his 
mind and withdraws his request for this 
hearing or does not appear for it on the 
date scheduled, also document this in the 
claims file.

3.	When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issues of 
entitlement to service connection for 
service connection for asbestosis, and a 
disorder characterized as a positive PPD 
test. (Note: The additional remaining 
matters on appeal do not require further 
RO adjudication and consideration pending 
or following the requested Board 
videoconference hearing.)

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefits sought on appeal pertaining to 
service connection for asbestosis and/or a 
disorder characterized as a positive PPD 
test are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

